Name: Commission Regulation (EC) No 26/97 of 9 January 1997 amending Regulation (EC) No 2190/96 as regards systems A1 and B for issuing export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: cooperation policy;  information and information processing;  tariff policy;  plant product;  international trade
 Date Published: nan

 Avis juridique important|31997R0026Commission Regulation (EC) No 26/97 of 9 January 1997 amending Regulation (EC) No 2190/96 as regards systems A1 and B for issuing export licences in the fruit and vegetables sector Official Journal L 006 , 10/01/1997 P. 0009 - 0010COMMISSION REGULATION (EC) No 26/97 of 9 January 1997 amending Regulation (EC) No 2190/96 as regards systems A1 and B for issuing export licences in the fruit and vegetables sector THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Article 35 (8) and (11) thereof,Whereas Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for applying Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables (2) provides for the issuing of export licences under systems A1, A2 and B;Whereas, as a result of the experience gained in using system A2, the refund rates should be differentiated by destination zone for all systems B; whereas, therefore, the zone in question should be mentioned in licence applications and licences under system B; whereas that information should also be forwarded to the Commission in connection with requests for A1 and B licences;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2190/96 is hereby amended as follows:1. The following is inserted after Article 5 (2):'2a. The provisions of the first subparagraph of Article 20 (3) of Regulation (EEC) No 3665/87 shall apply to B licences. The destinations or groups of destinations shall be indicated in box 7 of licence applications and licences.`2. Annexes I and IV are replaced by Annexes I and II respectively to this Regulation.Article 2 This Regulation shall enter into force on 10 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.(2) OJ No L 292, 15. 11. 1996, p. 12.ANNEX I 'ANNEX I>START OF GRAPHIC>Form for the forwarding of information established pursuant to Article 2 (2) of Regulation (EC) No 2190/96A1 licencesMember State:Date of lodging of applications:Product (name of product) Destinations or groups of destinations Quantities applied for Food aid (GATT) (kg) Other (kg) ` >END OF GRAPHIC>ANNEX II 'ANNEX IV>START OF GRAPHIC>Form for the forwarding of information established pursuant to Article 5 (4) of Regulation (EC) No 2190/96B licencesMember State:Date of application for licences (1):Product (name of product) Destinations or groups of destinations Licence applications Applications withdrawn Quantities not utilized Food aid (GATT) (kg) Other (kg) Food aid (GATT) (kg) Other (kg) Food aid (GATT) (kg) Other (kg) (1) Within the meaning of the second subparagraph of Article 5 (1).`>END OF GRAPHIC>